Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
	Amended claims 1 and 3-5 have been examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 3-5 are rendered exceedingly vague and indefinite for reasons too numerous to individually mention.  Below are examples of vague and indefinite terms and phrases.
Claim 1 is rendered vague and indefinite for the phrase “wherein said extract is a water-soluble extract consisting.” The phrase is unclear because the term of “consisting” within the phrase has to be properly defined as “consisting of”. 
Claim 1 is rendered vague and indefinite for the phrase “A method for inhibiting polymerization of B-amyloid, the method consisting of: administering to said individual a composition comprising an effective amount of an extract from oil palm vegetation liquor until 
(1) soluble B-amyloid dimer formation or aggregation is impeded or inhibited (with 0.0009 mg/mL to 90 mg/mL oil palm vegetation liquor); 
(2) soluble B-amyloid trimer formation or aggregation is impeded or inhibited (with 0.09 mg/mL to 90 mg/mL oil palm vegetation liquor); AND
(3) pleated B-pleated sheet formation is inhibited.”  The phrase is unclear because the claim contradicts itself. The claim uses the same composition to do three different things where two of those things can are achieved at different concentrations. Administering anything less than 0.09 mg/mL will not (2) impede/inhibit B-amyloid trimer formation, so including the concentrations below 0.09 mg/mL (i.e., from 0.0009 mg/mL all the way to 0.089 mg/mL) in (1) is confusing and does not appear to be necessary for the claim to be complete. Clarification and/or correction is required. 

All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112, first paragraph for the reasons set forth above.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite the limitation “consisting of” which does not appear to be adequately disclosed within the instant specification and, thus, is deemed new matter. For example, the instant specification does not support a composition “consisting of” only the six compounds: (1) p-hydroxybenzoic acid, (2) protocatechuic acid, (3) 3-caffeoylshikimi acid, (4) 4-caffeoylshikimic acid, (5) 5-caffeoylshikimic acid, and (6) shikimic acid at 0.09 mg/mL to 90 mg/mL, but instead describes OPP at these concentrations (see pp. 13-14).  Moreover, the instant specification also defines OPP as “a complex aqueous derived from plant which mainly comprises polyphenol compounds, shikimic acid, oligosaccharides, and lipid. In addition, gallic acid, protocatechuic acid, p-hydroxybenzoic acid, vanillic acid, caffeic acid, syringic acid, p-coumaric acid and ferulic acid are also presence in OPP through high-performance liquid chromatography (HPLC), liquid chromatography-tandem mass spectrometry (LS/MS/MS) analyses.  Five of the major polyphenol compounds are protocatechuic acid, p-hydroxybenzoic acid, 3-caffeoylshikimic acid, 4-caffeoylshikimic acid, and 5-caffeoylshikimic acid.” (see p.5, lines 26-33 of the last paragraph).
  Applicant is required to remove the new matter from the claim or specifically point out where the limitation is supported within the specification in response to this Office action. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under USC 112, first paragraph for the reasons set forth above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        

/MICHAEL BARKER/Primary Examiner, Art Unit 1655